Citation Nr: 1535273	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbar spine and right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.

3.  Entitlement to service connection for right shoulder impingement syndrome (claimed as right shoulder brachial plexus pain) to include as secondary to right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.

4.  Entitlement to service connection for syringomyelia (also claimed as brain abnormality).

5.  Entitlement to service connection for a left arm disorder, to include foreign bodies in the left elbow with ulnar nerve entrapment.

REPRESENTATION

Appellant represented by:	Missouri Veteran's Commission


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reopened and denied entitlement to service connection for cervical arthritic degenerative changes, and denied entitlement to service connection for connection for right shoulder impingement syndrome, syringomyelia (also claimed as brain abnormality), and foreign bodies in the left elbow with ulnar nerve entrapment.

The Court held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'). The Veteran filed a claim for foreign bodies in the left elbow with ulnar nerve entrapment.  However, based on the evidence in the record, which includes evidence that the Veteran may have other neurological disorders of his left arm, the Board has recharacterized this claim to encompass a claim for a left arm disorder, to include foreign bodies in the left elbow with ulnar nerve entrapment, as noted above.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right shoulder impingement syndrome (claimed as right shoulder brachial plexus pain) to include as secondary to right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease, entitlement to service connection for syringomyelia (also claimed as brain abnormality), and entitlement to service connection for foreign bodies in the left elbow with ulnar nerve entrapment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Board denied the Veteran's claim for entitlement to service connection for a cervical spine disorder in a July 2008 decision.

2. Since the July 2008 Board decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a cervical spine disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence of record does not show that the Veteran's cervical spine disorder began during, was otherwise caused by or is etiologically related to his active service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. A July 2008 Board decision that denied service connection for a cervical spine disability is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (a) (2014).

2. Evidence received since the July 2008 Board decision is new and material and the claim of service connection for a cervical spine disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2014).

3.  A cervical spine disability was not incurred in, or aggravated by, active military service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2011, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with a VA examination in January 2012. The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board denied the Veteran's claim for entitlement to service connection for a cervical spine disorder, as secondary to his service-connected lumbar spine disability, in a July 2008 decision.  The Board found that the competent medical evidence established no nexus between the cervical spine arthritis first manifested many years post service and the Veteran's service-connected lumbar degenerative disc disease and degenerative joint disease. 

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since the July 2008 Board decision, substantial pertinent evidence has been added to the claims file.  The Veteran was service-connected for right ulnar neuropathy in a November 2010 rating decision.  In his January 2011 statement, he claimed that his cervical spine disorder was secondary to his right ulnar neuropathy.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a cervical spine disorder. Hence, the appeal to this extent is allowed.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he currently suffers from a cervical spine disability that is proximately due to or the result of his service-connected lumbar degenerative disc disease and degenerative joint disease or to his service-connected right ulnar neuropathy.
 
A review of the service medical records is completely negative for complaints, findings, or diagnoses of any cervical spine disability. The neck was normal on June 1990 examination, as well as on July 1993 separation examination. On his separation Report of Medical History, the Veteran specifically reported low back pain, but did not mention any neck pain.
 
Post service, a January 1994 VA examination was completely negative for complaints, findings, or diagnoses of any cervical spine disability, and the neck was within normal limits on August 1994 VA examination. In September 1995, the Veteran was seen at a VA medical facility for complaints of back and neck pain after having been in a motor vehicle accident, but cervical spine X-rays were negative. The neck was normal on July 1999 VA outpatient examination.
 
The first evidence of a cervical spine disability was the minimal arthritis found on VA X-rays of March 2006, over 12 years following separation from service, but there was no medical opinion linking it to the Veteran's service-connected lumbar spine disability.
 
In July 2006, a VA examination was conducted for the purpose of determining whether the Veteran had a cervical spine disability that was secondary to his service-connected lumbar spine disability. The physician reviewed the Veteran's medical history and the claims folder, and after examination, the diagnosis was mild cervical degenerative arthritis, which he opined was less likely than not related to the lumbar degenerative disc disease and arthritis. Rather, the doctor opined that it was more likely than not that the minimal cervical changes were consistent with the Veteran's age. He also opined that it was less likely than not that the cervical condition was aggravated by the lumbar condition.
 

The Veteran was afforded a VA examination in January 2012.  The Veteran reported that he had onset of neck pain in approximately 1983 when he was playing basketball regularly for the military.  He was able to continue his military duties and to play basketball despite the neck pain.  He indicated that he had been having intermittent neck pain ever since.   He contended that, beginning while he was in the military, the Veteran would sleep in the fetal position due to his lumbar spine pain.  He would awaken after sleeping this way with a stiff neck.  Thus, he felt that his cervical spine pain was due to his lumbar spine disability.  In addition, he stated that during a neurological examination, it was his sense that the examiner found decreased sensation and that the examiner had indicated that "yes, there might be a connection of his ulnar nerve causing his neck pain."  At the time of the examination, the Veteran reported stiffness of his neck if he sits and works at a computer for over an hour.  He had pain in the right neck area with stiffness that was relieved if he stood up and walked around.  The examiner diagnosed mild degenerative disk disease of the cervical spine.  

Based on his review of the medical record and examination of the Veteran, the examiner stated that there was no connection between the Veteran's cervical spine disease and his service-connected right ulnar nerve neuropathy or lumbar degenerative disc disease, as these are all separate and distinct entities.  The examiner found that, based on his 40 years of experience as an orthopedic surgeon that an ulnar neuropathy at the elbow would cause cervical spine degenerative disc disease.  The examiner found, likewise, that sleeping in the fetal position, while it might cause stiffness in his neck, would not cause degenerative disc disease of the cervical spine.  The examiner further found that there was no aggravation of the neck pain beyond the natural progression due to a right ulnar nerve neuropathy or lumbar spine degenerative disc disease.  The examiner noted that there had been a natural progression of the cervical spine degenerative disc disease from 2006 to current X-rays since there was no C5-6 or C6-7 narrowing nor calcification in the anterior ligament at C5-6 noted in 2006 whereas it was now present.  Therefore, the examiner found that it was not likely that the Veteran's cervical spine condition was due to, the result of, or aggravated by his right ulnar neuropathy or lumbar degenerative disc disease.  He remarked that he was unable to determine a baseline prior to aggravation, as he did not feel that there was any aggravation.

Analysis

The Board notes that the Veteran has a current diagnosis of cervical spine degenerative arthritis, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  

The Veteran has contended that he began having neck pain while in the service, and that it has continued, albeit intermittently since service.  The Veteran is competent to report his neck pain.  Layno.  

As noted above, the Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 
In this case, service treatment records reflect that the Veteran did not report any neck pain while in service or at discharge, despite reporting low back pain.  The first post-service evidence reflecting the Veteran's reports of neck pain are not until September 1995, when he was seen for back and neck pain after having been in a motor vehicle accident.  He did not relate his neck pain to service.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Inconsistent reports of the onset of pain diminish the credibility of the Veteran's statements.  

In addition, the Veteran's statements with regard to the in-service onset of neck pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The first evidence of a cervical spine disability was the minimal arthritis found on VA X-rays of March 2006, over 12 years following separation from service.  

The lack of medical evidence of a cervical spine disorder until many years after service, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic neck disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Having reviewed the medical evidence of record, the Board finds that the most probative evidence reveals that the Veteran's cervical spine arthritis was first manifested many years post service, and that there is no relationship between that disease and the service-connected lumbar degenerative disc disease and degenerative joint disease or his right ulnar neuropathy. In reaching this conclusion, the Board accords great probative value to the VA opinions rendered in July 2006 and January 2012, finding that it was less likely than not that the Veteran's current cervical spine disability was related to or had been aggravated by the lumbar spine disability or his right ulnar neuropathy.  These opinions were arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records, consideration of the Veteran's medical history, and current examination of the Veteran. Thus, the Board finds the VA examiner's findings, observations, and conclusions to be dispositive of the question of secondary service connection for a cervical spine disability, and that this medical opinion is against the claim. The Veteran has submitted no medical opinion to the contrary. See Hayes, 5 Vet. App. at 69-70 (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood, 1 Vet. App. at 192-93). See also Guerrieri, 4 Vet. App. at 470-471 (the probative value of medical evidence is based on a physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
 
Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's cervical spine arthritis manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between cervical spine arthritis and his service-connected lumbar spine degenerative disc disease and degenerative joint disease or his right ulnar neuropathy to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for cervical spine arthritis as secondary to his service-connected disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

As new and material evidence has been submitted, the petition to reopen a claim for entitlement to service connection for a cervical spine disability is reopened.

Service connection for a cervical spine disability is denied.


REMAND

The Veteran has contended that he had a right shoulder disability secondary to his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.  He was provided with a VA examination in January 2012.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the examiner opined that the Veteran's right shoulder impingement syndrome was not caused by his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.  With regard to the issue of aggravation, the examiner found that he could not any baseline level of severity; however, he did not provide any explanation as to why he could not provide this opinion.  As such, the Veteran should be afforded another VA examination to determine whether his right shoulder impingement syndrome is secondary to his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.

The Veteran has contended that he had a brain abnormality that is related to service.  A March 2009 VA examination report shows that the examiner noted the possibility that the Veteran may have a syringomyelia, or brain lesion, that could have been causing headaches and neurological deficits of the right and left upper extremities.  A magnetic resonance imaging (MRI) scan later that month revealed a very small, periventrical lesion, which may have had some relation to the reduced sensation in the right hand and arm.  The examiner noted that the Veteran reported that he had left sided headaches dating back to active duty.  The examiner found that the brain lesion was as likely as not related to military duty; however, he provided no rationale for this finding.

The Board finds that an additional examination is necessary to determine whether the Veteran's brain lesion is related to service and what symptoms are associated with the brain lesion, to include headaches, and neurological deficits of the right and left upper extremities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his right shoulder disability.  The VA examination should be conducted by the examiner who performed the January 2012 examination, if available.  If that examiner is not available, the examination should be conducted by a similarly qualified examiner.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability has been caused (in whole or in part) by his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease.

If the Veteran's current right shoulder disability has been aggravated by his service-connected right ulnar neuropathy associated with residuals of a right thumb fracture to include degenerative joint disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of a brain lesion.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's brain lesion, referred to in the March 2009 VA examination, was caused by or is etiologically related to any incident of active duty.  The examiner should address the findings in the March 2009 examination-specifically that the brain lesion was as likely as not related to military duty.  The examiner must identify the symptoms caused by the Veteran's brain lesion, including whether his presently service-connected ulnar neuropathy of his right upper extremity, his left upper extremity neurological defects, and headaches are a result and, if these symptoms were present in service, whether this signified that his brain lesion was present during service.  The examiner must provide a rationale/explanation for each finding.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


